Citation Nr: 1816977	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right hand second metacarpal fracture.

2. Entitlement to a separate, compensable rating for digital neuropathy as a residual of a right hand second metacarpal fracture.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability. 

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the issues on appeal for additional development in April 2016. The Veteran was requested to identify any outstanding private treatment records, and the requested VA treatment records and examinations were obtained. As such, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). 

As such, as a threshold matter the Board must address whether reopening of the claim for service connection for the right knee disability is warranted. In April 2016, the Board reopened the claim of service connection for a left knee disability. As such, whether new and material evidence has been submitted sufficient to reopen that claim need not be addressed here. 

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in July 2015. A transcript of the hearing is of record. As noted in the prior Board remand, the Veteran was properly notified that the VLJ who presided over the hearing is no longer employed at the Board and was given an opportunity to request another hearing within thirty days, but did not respond. Thus, the Board will proceed with the adjudication of the claims.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's residuals of a right hand second metacarpal fracture has been manifested by pain, stiffness, aching and discomfort; but not by limitation of motion to any degree.

2. The evidence reflects that the Veteran has right hand digital neuropathy, manifested by numbness and tingling, associated with his service-connected residuals of a right hand second metacarpal fracture.

3. A September 1969 rating decision denied service connection for a right knee disability. The Veteran was notified of his rights in October 1969 but did not appeal or submit new and material evidence during the one year appellate period.

4. The evidence associated with the claims file subsequent to the September 1969 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

5. A left knee disability is causally related to an in-service event, injury or disease.
CONCLUSIONS OF LAW

1. The criteria for an increased rating of 10 percent, but no higher, for residuals of a right hand second metacarpal fracture have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2017).

2. The criteria for a separate, compensable rating for right hand digital neuropathy have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2017).

3. The September 1969 rating decision is final. 38 U.S.C. §§ 4004, 4005 (1964) [currently codified at 38 U.S.C. §§ 7104, 7105 (2012)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017)].

4. New and material evidence sufficient to reopen the claim of service connection for a right knee disability has been received. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. The criteria for service connection for a left knee disability have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As an initial matter, the Board notes that the Veteran's right finger disability is currently rated under Diagnostic Code 5230, governing limitation of motion of the ring and little finger. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). Furthermore, the selection of diagnostic codes or applicable rating criteria is not protected and may be appropriately revised if the action does not result in the reduction of compensation payments. See 38 C.F.R. §§ 3.951, 3.957; Butts, 5 Vet. App. 532; VAOPGCPREC 71-91 (Nov. 7, 1991).

In this case, the Veteran's service-connected disability is listed as residuals of a right hand second metacarpal fracture. By definition, this is a disability affecting the metacarpus between the wrist and the index finger, not the ring or little finger. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1142 (32d ed. 2012). Furthermore, the Veteran's reported symptoms have been noted to affect predominantly the second, or long, finger. See July 2016 VA examination report. As such, Diagnostic Code 5229, governing limitation of motion of the index or long finger, more accurately represents the Veteran's current diagnosis and the location of his symptoms. Further, Diagnostic Code 5229 is more advantageous as it allows for higher potential ratings. In light of the foregoing, the Board finds it more appropriate to rate the Veteran's disability under Diagnostic Code 5229, and will begin its analysis with the criteria from that Diagnostic Code.

For disabilities affecting the upper extremities, different ratings are available for the dominant (major) and non-dominant (minor) side. Here, the Veteran is right-hand dominant. See September 2012 and July 2016 VA examination reports. As such the ratings for the major side will be considered in this case.

Under Diagnostic Code 5229, a noncompensable rating for the major side is assigned for limitation of motion of the index finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and with extension limited by no more than 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229. A 10 percent rating for the major side is warranted for limitation of motion of the index finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. Id.

During the period on appeal, the Veteran has reported that he experiences pain, numbness, tingling, aching and stiffness in the finger, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in September 2012 and July 2016. In September 2012, the examiner noted that the Veteran reported numbness and clicking in the finger. The Veteran endorsed flare-ups characterized by numbness, but not by limitation of motion, pain or other factors. On objective examination, the examiner noted no limitation of motion of the fingers, including after repetitive testing. The examiner indicated that there was no evidence of functional loss, pain on palpation, ankylosis, or loss of use of the finger or hand. Muscle strength was noted to be normal.

In July 2016, the examiner noted that the Veteran reported experiencing stiffness, numbness in the second and third fingers, and aching. The Veteran did not endorse any flare-ups. On examination, range of motion was noted to be normal in all respects, including after repetitive testing. The examiner noted that there was no pain on palpation, flare-ups, atrophy, ankylosis, or loss of use of the finger or hand. Muscle strength was noted to be normal.

There is no evidence that the examiners were not competent or credible, and as the examination reports are based on the Veteran's reports and the examiners' objective assessments of the disability, the Board finds the reports to be of significant probative weight as to the severity of the Veteran's disability. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). VA and private treatment records do not reflect any treatment for the right hand second metacarpal fracture.

Based on the foregoing, the Board finds that an increased rating of 10 percent, but no higher, is warranted. While both VA examiners noted that the Veteran's disability was not manifested by any limitation of motion, even after repetitive testing, the Veteran has also competently and credibly reported that the disability is manifested by pain. Actually painful joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. As the disability at issue in this case is manifested by pain and as Diagnostic Code 5229 provides for a minimum compensable rating, the Board finds a 10 percent evaluation is warranted in this case. 38 C.F.R. § 4.59; see Sowers v. McDonald, 27 Vet. App. 472, 480 (2016). 

A rating in excess of 10 percent is not warranted as a 10 percent rating is the maximum allowable rating under Diagnostic Code 5229. As such, a rating in excess of the 10 percent already assigned is not possible. 38 C.F.R. § 4.71a, Diagnostic Code 5229.

In evaluating the Veteran's current level of disability functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The evidence shows that the Veteran has primarily reported pain, numbness and stiffness, all of which he is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners noted no further functional loss or loss of use of digits or the hand due to such factors. Further, the 10 percent rating assigned herein is specifically intended to compensate the Veteran for his complaints of pain in the affected joint. As such, the Board finds that the Veteran's reported symptoms are not productive of a level of disability that would warrant a higher rating higher under Diagnostic Code 5229 or other orthopedic Diagnostic Codes, and further finds that the reports of pain are fully contemplated by the 10 percent rating assigned herein. 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board must also consider whether higher or separate, compensable ratings are warranted under any other applicable Diagnostic Codes. Beginning with the Diagnostic Codes governing the musculoskeletal system, an increased rating in excess of the 10 percent assigned herein is not warranted as there is no lay or medical evidence of ankylosis or loss of use of individual digits, multiple digits, or the entire hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125-5156, 5216 - 5227.

However, the Board does find that the evidence of record supports the assignment of a separate, compensable rating for the neurologic manifestations of the Veteran's disability. Throughout the period on appeal, the Veteran has reported that his disability is manifested by numbness and tingling affecting the second and third fingers. This was specifically addressed in the July 2016 VA examination report. There, the examiner indicated that the nerve fibers to the second, and likely third, finger pass through the second metacarpal joint, which in turn was noted to be affected by the service-connected fracture. The examiner provided a diagnosis of digital neuropathy, and stated that the condition was secondary to, or a residual of, the service-connected fracture.

The digital nerves are branches of either the ulnar, radial, or median nerves. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1256 (32d ed. 2012). Thus, the Veteran's digital neuropathy may be considered to be an impairment of one of those three branches, all of which are directly considered by rating schedule for neurologic impairment. 38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516. Further, both examiners and the Veteran have reported sensory effects, primarily numbness, but no other manifestations. Purely sensory impairment of the ulnar, radial, or median nerves warrants a rating commensurate with mild incomplete paralysis of the affected nerve. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note. As such, the Board finds that a separate, compensable rating for impairment of either the ulnar, radial or median nerve is warranted in this case. 38 C.F.R. § 4.124a, Diagnostic Codes 8514-8516. 

The assignment of such a rating does not violate the rule against pyramiding, as separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). Here, the separate, compensable rating is being awarded for the neurologic manifestations, specifically numbness and tingling, affecting the second and third fingers, while the 10 percent rating assigned above under Diagnostic Code 5229 was assigned for pain in the affected joint.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the foregoing, the Board finds that a rating of 10 percent, but no higher, under Diagnostic Code 5229 is warranted for residuals of a right hand second metacarpal fracture. Further, the Board finds that a separate, compensable rating is warranted for digital neuropathy of the right hand, as a residual of the right hand metacarpal fracture.

The Board notes that in the appellate brief of record, the Veteran's representative raised the issue of entitlement to an extraschedular rating. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the Veteran's disability picture is not so exceptional or unusual that it is not contemplated by the assigned schedular ratings. The Veteran has primarily reported that his right metacarpal fracture is manifested by pain, stiffness, numbness, aching and tingling, all of which he is competent to report. The Veteran's reports of pain, stiffness and other symptoms affecting the joint is fully contemplated by the 10 percent rating assigned under Diagnostic Code 5229 pursuant to 38 C.F.R. § 4.59. 

While the reports of numbness and tingling are not contemplated by Diagnostic Code 5229, which addresses only orthopedic manifestations, the Board has also awarded a separate, compensable rating for those symptoms based on purely sensory impairment of either the ulnar, radial or median nerves. Between the two assigned schedular ratings, the Veteran's reported symptoms are fully contemplated. As there are no symptoms that are not contemplated by an assigned schedular rating, referral for extraschedular consideration is not warranted.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.

Here, the RO last denied service connection in September 1969. The Veteran was notified of the decision in October 1969, but he did not file a notice of disagreement or submit new and material evidence during the appellate period. Therefore, the September 1969 decision became final. 38 U.S.C. §§ 4004, 4005 (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969). 

The evidence of record in September 1969 consisted of the Veteran's service treatment records and his claim for benefits. The RO denied service connection based on the fact that the Veteran's right knee disability pre-existed service and there was no evidence that the disability was aggravated during service. 

Evidence received since the rating decision includes private and VA treatment records, VA examination reports, lay statements from the Veteran, and the Veteran's July 2015 hearing testimony. Of particular note, during his hearing and in lay statements the Veteran has asserted that his right knee disability was aggravated by the physical training and prolonged standing required of him during service. The Veteran is competent to report that such activities resulted in additional or increased pain or other symptoms, and for the purposes of reopening the statements are presumed credible. Jandreau, 492 F.3d 1372; Justus, 3 Vet. App. at 513. 

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers and is material as it addresses the previously unestablished fact of in-service aggravation of the right knee disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a right knee disability is warranted.

III. Service Connection

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b). When the disease identity is established, there is no requirement of evidentiary showing of continuity. Id. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. Continuity of symptomatology is only applicable to those diseases recognized as chronic for VA purposes. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

The July 2016 VA examination noted the Veteran has a current diagnosis of left knee arthritis, which is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Further, service treatment records clearly show that the Veteran injured his left knee in October 1967, resulting in in-patient treatment and a subsequent period of light duty. As such, the remaining inquiry in this case is whether the Veteran's current left knee arthritis is causally related to his October 1967 left knee injury.

The Veteran has consistently asserted that he has experienced pain and giving way in his left knee since service, which he is competent to report, and there is no evidence that these statements are not credible. Jandreau, 492 F.3d 1372. Indeed, the Veteran's account is supported by the evidence of record. First, the Veteran noted on his July 1969 separation report of medical history that he was experiencing "trick" or locked knee, with the clarifying statement of "bilateral torn cartilages" written in the "physician's remarks" section of the document. As such, the Veteran endorsed experiencing symptoms at separation.

Second, the Veteran filed his initial claim for service connection for his left knee disability, specifically for "torn cartilage and ligaments in the left knee," on July 31, 1969, approximately seven days after his separation from service. While not affirmative evidence of a diagnosed disability at that time, it stands to reason that the Veteran would not have filed a claim at that time if he was not still experiencing symptoms with respect to his left knee. As such, the fact that the Veteran filed a claim for service connection for his left knee in such close proximity to his separation from service supports his statements that he was still experiencing symptoms at and immediately after separation. Based on the foregoing, the Board finds that the Veteran's statements concerning the continuity of his left knee pain and other symptoms since service are entitled to significant probative weight.

The Board notes that the Veteran was provided with an examination in July 2016, in which the examiner stated that, based on the length of time following separation without complaint, the objective examination of the knee, and the Veteran's age and weight, it was less likely than not that the disability was related to service. However, the initial claim for service connection for the left knee disability in July 1969 essentially was a complaint of left knee symptomatology. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). Further, the Veteran is competent to report the onset of symptoms and their persistence since, despite the lack of objective corroborating records. Dalton v. Peake, 21 Vet. App. 23 (2007). In light of these issues, the Board finds the opinion to be of minimal probative value. 

Based on the foregoing, the Board finds that the evidence of record establishes that the Veteran has continuously experienced left knee pain and giving way since his left knee injury in October 1967. As such, the Board finds that the evidence establishes that the current left knee disability had its onset in service and that it has been continuous since. Therefore, service connection for left knee arthritis is granted. 38 C.F.R. § 3.303(b).


ORDER

Entitlement to an increased rating of 10 percent, but no higher, for residuals of a right hand second metacarpal fracture is granted.

Entitlement to a separate, compensable rating for digital neuropathy associated with residuals of a right hand second metacarpal fracture is granted.

The application to reopen the claim for service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has indicated that his right knee disability has been aggravated by his left knee, as he is occasionally forced to place more weight on his right knee in order to compensate for his left. See July 2015 Hearing Transcript. As such, and in light of the award of service connection for the left knee disability herein, it is necessary to remand for an opinion to determine whether the right knee disability was caused or aggravated by the service-connected left knee disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was caused by the service-connected left knee disability?

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the right knee disability was aggravated (permanently worsened beyond its natural progression) by the left knee disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the right knee disability by the service-connected disability.

A detailed rationale for the opinion must be provided. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


